Exhibit 10.2

								August 27, 2002

 

Mr. Raymond W. Lane

Executive Vice President

MeadWestvaco Corporation

Courthouse Plaza N.E.

Dayton, Ohio 45463

Dear Ray:



This letter will serve to document our conversation about the terms and
conditions surrounding your employment agreement dated January 1, 2000, as
subsequently amended (the "Agreement"). The most recent amendment (dated August
28, 2001) was made in the context of the Merger between the Mead Corporation and
Westvaco Corporation and provides that your termination of employment for any
reason will be treated as a "Good Reason" termination for an extended period due
to expire in July of 2003.

You have expressed a desire to continue your employment with the Company beyond
July of 2003, but do not wish to be disadvantaged by continuing to work past
this date by foregoing payments that would otherwise be made to you if you
terminated employment in calendar year 2002.

The purpose of this letter is to induce you to remain employed beyond July of
2003, by preserving certain benefit and pension payments under your Agreement
and to set forth the calculation of certain payments and benefits payable upon
your actual termination.

This letter sets forth our understanding. We have agreed that:

 I.  your termination of employment for any reason (including death), absent
     cause, shall continue to be treated as a "Good Reason" termination under
     Section 3 of the Agreement until you attain age sixty (60); provided that
     you notify the Company at least three (3) months in advance of your
     intention to terminate;
 II. the value of the lump sum severance payment described in Section 4(d)(ii)
     of your Agreement is set forth on Exhibit I;

 III. the value of the enhanced pension benefit payment (expressed as a lump
      sum) described in Section 4(d)(v) of your Agreement if you terminate
      employment before April 1, 2003, and if you terminate employment on or
      after April 1, 2003, is set forth on Exhibit II;

       

 IV.  the aggregate qualified and non-qualified retirement benefits otherwise
      payable to you upon your termination of employment shall be no less than
      what you would have been entitled to receive (at your actual termination
      date) under the terms of the legacy Mead Retirement Plan for Salaried
      Employees, the Mead Corporation Section 415 Excess Benefit Plan, the Mead
      Corporation Excess Earnings Benefit Plan and the Mead Corporation
      Supplemental Executive Retirement Plan as in effect today, whether or not
      such plans are modified after the effective date of this amendment; and,
      where legally permissible the lump sum option shall continue to be
      available to you under such plans;

 V.   the Gross-Up Payment protection set forth in Section 4(e) of the Agreement
      shall continue to apply; and

 VI.  for purposes of Section 4(d)(iv), you (and your dependents) shall be
      entitled to extended coverage under the Company's life insurance, dental
      and health insurance programs for a period of two and one-half (2  1/2)
      years following your actual termination of employment; health and dental
      coverage shall be offered to you subject to rates and cost-sharing
      provisions in effect for active employees. Thereafter, to the extent the
      Company continues to provide retiree health care coverage, you (and your
      spouse) will be eligible for such coverage subject to the program's terms
      and conditions as they apply to all retirees.

If you agree that this letter correctly sets forth our understanding on these
matters, please sign, date and return one copy of this letter to Wendell L.
Willkie, II, Senior Vice President and General Counsel.

Very truly yours,

 

 

/s/John A. Luke, Jr.

John A. Luke, Jr.

Chief Executive Officer and President

 

 

Agreed to and Accepted:



/s/ Raymond W. Lane

Raymond W. Lane



Date: August 27, 2002



MeadWestvaco Corporation



















Exhibit IIA--Enhanced Pension Benefit for R. W. Lane

If Exit Prior to April 1, 2003





















Retirement Age (years-months)

54-8









Retirement Date



12/01/02













































Earnings for Additional Three Years













Base Pay





$492,000.00











Incentive





$322,200.00

















$814,200.00



































$









Earnings



Year3

$814,200.00

*













Year2

814,200.00

*













Year1

814,200.00

*

























Final Average Earnings (3 years)

814,200.00









x Accrual Rate



0.55

















447,810.00









x Early Retirement Factor



0.8700

*















389,594.70



























Benefit Offsets





Before Age 62



Age 62+







Qualified Plan Benefit



25,954.37



25,954.37







Excess Plan Benefit



58,788.01



58,788.01







.5 x Social Security at age 62

0.00



8,556.00







Other Non-Mead Plans



0.00

**

0.00

**











84,742.38



93,298.38





Annual Benefit after Offsets



304,852.32



296,296.32























Flat Annual Benefit for Lump Sum

297,547.53









Lump Sum Factor



14.0619

***







Lump Sum before SERP Offset

4,184,083.54









Offset SERP Lump Sum



1,446,138.11

***







Enhanced Pension Benefit



2,737,945.43





























































* Calculated assuming an additional 3 years of age.









** The SERP benefit will be reduced by any employer-funded qualified plan
benefits earned

under a previous employer's defined benefit plan.









*** Based on the 1994 Group Annuity Mortality Table blended 50% male / 50%
female



using a 5.39% interest rate.













 

 

MeadWestvaco Corporation























Exhibit IIB--Enhanced Pension Benefit for R. W. Lane



If Exit After to March 31, 2003

























Retirement Age (years-months)

55-0











Retirement Date



04/01/03



















































Earnings for Additional Three Years















Base Pay





$492,000.00













Incentive





$322,200.00



















$814,200.00







































$











Earnings



Year3

$814,200.00

*















Year2

814,200.00

*















Year1

814,200.00

*





























Final Average Earnings (3 years)

814,200.00











x Accrual Rate



0.55



















447,810.00











x Early Retirement Factor



0.8800

*

















394,072.80































Benefit Offsets



Before Age 62



Age 62+









Qualified Plan Benefit



42,026.00



42,026.00









Excess Plan Benefit



97,278.22



97,278.22









.5 x Social Security at age 62

0.00



8,850.00









Other Non-Mead Plans



0.00

**

0.00

**













139,304.22



148,154.22







Annual Benefit after Offsets



254,768.58



245,918.58



























Flat Annual Benefit for Lump Sum

250,258.05











Lump Sum Factor



13.8299

***









Lump Sum before SERP Offset

3,461,043.87











Offset SERP Lump Sum



1,895,148.81

***









Enhanced Pension Benefit



1,565,895.06





































































* Calculated assuming an additional 3 years of age.











** The SERP benefit will be reduced by any employer-funded qualified plan
benefits earned



under a previous employer's defined benefit plan.











*** Based on the 1994 Group Annuity Mortality Table blended 50% male / 50%
female





using a 5.50% interest rate.





















































